Citation Nr: 0201273	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  94-42 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of March 
1992, by the Roanoke, Virginia Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for PTSD.  A notice of disagreement with that 
determination was received in March 1992.  A rating action in 
July 1992 confirmed the previous denial of the claim for 
service connection for PTSD.  A statement of the case was 
issued in July 1992.  A rating action in March 1993 confirmed 
the previous denial of the claim for service connection for 
PTSD.  A supplemental statement of the case (SSOC) was issued 
in April 1993; the cover letter informed the veteran that he 
had 30 days within which to complete his appeal.  A 
substantive appeal was received in May 1993.  A rating action 
in September 1994 confirmed the previous denial of the claim 
for service connection for PTSD.  A supplemental statement of 
the case (SSOC) was issued in November 1994.  

In December 1996, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received in February and March 1997, and a VA compensation 
examination was conducted in May 1997.  An SSOC was issued in 
January 1999.  In April 1999, the veteran reported that he 
wished to withdraw his request for a personal hearing before 
the Board.  

In a November 1999 decision, the Board found that a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD was well-grounded; the case was remanded to the 
RO for further development.  A psychiatric evaluation was 
conducted in July 2000, and an SSOC was issued in August 
2001.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in January 2002.  


FINDINGS OF FACT

1.  The veteran did not engage in combat, and there is no 
credible supporting evidence of an inservice stressor.  

2.  The veteran does not have a current acquired psychiatric 
disability other than PTSD.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated during active military service. 38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The service medical records, including the enlistment 
examination conducted in June 1966, as well as the separation 
examination conducted in August 1968, were negative for any 
complaints, findings or diagnoses of a psychiatric disorder; 
the veteran was reported to be psychiatrically normal.  The 
veteran indicated that he had never had frequent or 
terrifying nightmares, depression, excessive worry or nervous 
trouble of any sort.  

The veteran's service personnel records show that he served 
in Vietnam from August 1967 to August 1968.  While in Vietnam 
he served with the 565th and 97th Transport Companies in the 
10th Transport Battalion.  He participated in the Vietnam 
Counter Offensive Phase III, and the 6th Campaign.  His 
principal duty assignments were as a cook, longshoreman 
helper, cook's helper, and first cook.  He received no combat 
decorations.

Medical evidence of record covering the period from February 
1974 to April 1991 reflect treatment for unrelated physical 
disabilities.  These medical records are negative for any 
complaints, findings or diagnoses of a psychiatric disorder, 
including PTSD.  

The veteran's claim for service connection for PTSD (VA Form 
21-4138) was received in November 1991.  

A VA hospital discharge summary shows that the veteran was 
admitted to participate in a PTSD program.  The veteran's 
symptoms included periodic insomnia, "anger dyscontrol," and 
violent episodes.  Following physical and mental status 
examinations, the veteran was given a diagnosis of PTSD, 
chronic, severe, delayed; he was admitted for long term 
treatment.  

In a statement in support of claim, dated in January 1992, 
the veteran reported that he participated in the Phase III 
Counter Offensive, Campaign 6 while in service.  He indicated 
that they operated in Hue City during the Tet Offensive and 
that, during an assault by a North Vietnam unit, two of his 
friends were killed.  He reported that John Johnson was hit 
in the stomach by an enemy rocket and that William Thompson 
was burned from head to toe after chemicals exploded around 
him.  The veteran indicated that they belonged to the "12th 
Tactical Air Force" and that these incidents took place in 
January or February 1968.  

On VA examination in January 1992, the veteran again reported 
that he had served in Vietnam and been in combat.  He noted 
that since discharge, he had been unable to adjust to 
civilian life.  The veteran reported problems primarily with 
intrusive thoughts; he stated that he had problems with 
illicit drugs and alcohol.  Following a mental status 
evaluation, the veteran was diagnosed with PTSD, chronic, 
moderate.   VA medical records dated from March 1992 to June 
1992 reflect evaluation and treatment for an orthopedic 
disability and PTSD.  

In a medical statement dated in August 1992, an examiner from 
a VA PTSD Clinical Team reported that the veteran's MOS in 
service was as a cook, but that he had been transferred to 
the 97th Transportation Heavy Boat where he had operated a 
50-caliber machine gun.  The examiner noted that the 
veteran's stressors in service were reported to include the 
killings of John Johnson and William Thompson, who were 
killed near Hue City around Thanksgiving of 1967.  The 
examiner further noted that the veteran also experienced 
interpersonal difficulties as a result of racial 
discrimination.  The examiner reported that the veteran 
continued to receive follow up evaluation for PTSD.  

Of record is a report from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly, the United 
States Army and Joint Services Environmental Support Group), 
dated in August 1994.  This report indicated that during the 
veteran's period of service in Vietnam, the 24th 
Transportation Brigade (higher headquarters of the unit to 
which the veteran was assigned) reported on a "Lessons 
Learned" document that, due to personnel shortages, the unit 
was forced to use local nationals for barge maintenance and 
kitchen police in order to allow unit personnel to be 
assigned to duties outside of their Military Occupational 
Specialty.  There was no record of the unit participating in 
combat or sustaining casualties.  It was located in Cam Ranh 
Bay and participated in the loading and off loading of ships 
and boats.  The unit provided terminal service support along 
the coast of Vietnam from as far north as Chu Lai to Phan 
Thiet.  

USASCRUR reported that U.S. Army casualty data listed 
numerous "John Johnsons" and "William Thompsons," and 
further research would require specific information from the 
veteran.  

Received in February 1997 were VA medical records dated from 
January 1996 through November 1996.  The records show that 
the veteran was admitted to a VA hospital in February 1996 
with homicidal thoughts and substance abuse.  During his 
period of hospitalization, the veteran reported that he had a 
long history of problems with rage and substance abuse, which 
had been severe since his combat service in the Republic of 
Vietnam.  He was reported to have a history of PTSD with 
disturbed sleep, flashbacks, nightmares, rage reactions and 
social isolation.  The veteran was diagnosed, in part, with 
chronic PTSD.  He was readmitted to the hospital in September 
1996, with homicidal ideation and a plan.  Following a mental 
status examination, the veteran was diagnosed with PTSD, 
chronic; he was admitted to a locked psychiatric ward and a 
detoxification regimen.  

In a statement in support of claim, dated in February 1997, 
the veteran reported that John Johnson and William Thompson 
had served as members of the U.S. Marine Corps and that they 
had been killed between January and June 1968.  

Received in March 1997 were VA medical records dated from 
December 1995 to February 1997, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including PTSD.  During a clinical visit in 
January 1997, the veteran complained of flashbacks; the 
diagnostic impression was PTSD with anxiety.  

Of record is a report from USASCRUR, dated in May 1997, which 
included a copy of the 1967 unit history of the 565th 
Transportation Company (the veteran's first unit of 
assignment in Vietnam.  Also enclosed was a copy of the 10th 
Transportation Battalion, the higher headquarters of the 
565th Transportation Company and the 97th Transportation 
company (the veteran's second unit of assignment in Vietnam).  
These units served mainly in the area of Cam Ranh Bay.  There 
were no reports of combat or casualties. 

On a VA PTSD examination in May 1997, the veteran was 
reported to have originally been assigned as a cook in 
service and to have worked aboard a heavy boat. The veteran 
indicated that, after the Tet offensive, he was moved to the 
front line in a transportation company and had often been 
involved in combat.  He reported that a good friend of his 
had been shot in the stomach and that he had seen his name on 
the Vietnam War Memorial Wall.  The veteran was diagnosed, in 
part, with moderate chronic combat-related PTSD.  The 
examiner commented that the veteran had met the criteria for 
PTSD and that his symptoms would be rated in the moderate 
range.  The examiner reported that the veteran's claimed 
stressor did not appear likely to be sufficient to support a 
causal relationship between itself and the diagnosis.  The 
veteran was reported to have withheld information about his 
life in service and after service, which might have 
represented the avoidant symptoms of PTSD or sociopathy or 
malingering.  

In July 1997, USASCRUR reported that the Vietnam Counter 
Offensive Phase III was "an overall campaign for the 1968 
Tet Offensive."

The veteran was afforded a psychiatric evaluation in July 
2000, at which time he declined to tell the doctor any 
specifics about his report combat experiences, but instead 
related his feelings of resentment over having been accused 
by a couple of racist military policeman of trying to sneak 
into a village for the purpose of visiting prostitutes.  The 
examiner noted that the record contained a report, dated June 
22, 2000, indicating that they had failed to find any 
verification for the veteran's claimed stressors.  

Following a mental status examination, the diagnostic 
impressions were multiple drug dependence and antisocial 
personality disorder.  The examiner stated that while there 
was a possibility that the veteran was neglecting to report 
all of the symptoms of PTSD from which he might suffer, and 
while it was possible that he did in fact serve in combat at 
he alleged, and while it was possible that his severe level 
of social dysfunction could be attributed to the presumed 
PTSD, rather than to his character pathology and his multiple 
drug dependence, non of that appeared to be a likely 
explanation for the facts currently available.  

The examiner stated that it appeared at least as likely as 
not that the veteran did not suffer from PTSD.  The examiner 
noted that the stressors have not been verified and his 
reported affective response to the stressors was not one of 
fear or helplessness but rather one of anger.  His childhood 
and adolescent history is much more consistent with the 
development of an antisocial personality disorder, and his 
behavior as an adult, including his impaired social 
functioning and impulsivity, would be more reasonably 
explained as a manifestation of that personality disorder 
than as a result of the unproven PTSD.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the July 
1992 statement of the case, subsequent supplemental 
statements of the case, the December 1996 and November 1999 
Board remands, the December 1999 letter to the veteran 
requesting additional information, and the August 2001 
supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The RO has pursued all known avenues to obtain 
credible evidence in support of the veteran's stressors.  
There do not appear to be any outstanding pertinent records.

The Board further notes that the veteran has been provided VA 
examinations that have considered the veteran's history, and 
contain the necessary opinions.  In any event, there is no 
indication in the record that VA examiners did not review the 
veteran's claims file.  In fact, several examination reports 
specifically note that the claims file had been reviewed.  
Accordingly, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated under the Veterans Claims Assistance Act 
of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

III.  Legal analysis.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  Where the 
veteran did not engage in combat with the enemy, his 
uncorroborated testimony is insufficient to establish the 
alleged noncombat stressor. Credible supporting evidence is 
required.  38 C.F.R. § 3.304(f); Dizoglio v Brown, 9 Vet. 
App. 163 (1996).  

Prior to August 5, 1997, the old version of 38 C.F.R. 
§ 3.304(f) (1998) required a clear diagnosis of PTSD instead 
of one made in accordance with 38 C.F.R. § 4.125.

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case neither 
version of the regulation is more favorable to the veteran.  
The regulatory change had to do with the nature of the 
diagnosis necessary to support service connection for PTSD.  

As the most recent VA examination shows, there is doubt as to 
whether the veteran meets the criteria for a clear diagnosis 
of PTSD or for a diagnosis made in accordance with 38 C.F.R. 
§ 4.125.  However, this case turns on the fact that the 
veteran has not been shown to have participated in combat, 
and there is no credible supporting evidence of his claimed 
stressors.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2001); Doran v. Brown, 
6 Vet. App. 283 (1994).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence, which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

A stressor letter submitted by the veteran in January 1992 
asserts that he participated in the Phase III Counter 
Offensive of the 6th Campaign.  His participation in this 
operation is documented in his personnel records.  However, 
the mere notation of participation in a campaign does not 
demonstrate participation in combat.  VAOPGCPREC 12-99 
(1999), 65 Fed. Reg. 6257(2000).  The service department has 
advised that this operation was "an overall" campaign, and 
there is nothing else in the record to support a conclusion 
that the veteran's participation in the campaign involved 
combat.

Additional stressors alleged by the veteran in August 1992 
include witnessing the death of a warrant officer in the lead 
boat who was hit in the head with a rocket fired from shore 
while they were pulling perimeter guard at the mouth of the 
Perfume River, near Hue.  The veteran also reported 
experiencing interpersonal difficulties as a result of racial 
discrimination by his commanding officer.  

While the veteran has reported stressors experienced in 
combat at Hue during the Tet Offensive, service department 
records show that his unit was not in Hue and that it did not 
engage in any reported combat.  His units reportedly did 
provide support service beyond their base in Cam Ranh Bay, 
but none of these efforts brought the veteran's units near 
Hue.  There is no evidence to support his assertions as to 
racial discrimination.  Thus his stressors are not supported 
by credible evidence.

While not dispositive, the fact that the veteran received no 
combat decorations and served in non-combat roles, also 
serves to weigh the evidence against a finding that he 
participated in combat.  The documented circumstances of his 
service are also not consistent with his reported stressors.

In short the weight of the evidence is against a finding that 
the veteran engaged in combat, and there is no credible 
supporting evidence of his claimed stressors.  Thus the claim 
for service connection for PTSD must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, No. 01-7006 (Fed. Cir. Dec. 17, 
2001).  

There are no current findings of an acquired psychiatric 
disability other than PTSD.  Recent examinations have 
revealed a personality disorder, but this is a condition for 
which service connection is precluded.  38 C.F.R. § 3.303(c) 
(2001).

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. 49.  The preponderance of the evidence is against 
the claim of entitlement to service connection for an 
acquired psychiatric disability to include PTSD, and the 
veteran's appeal is denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

